Appeal by the employer and carrier from an award of compensation for partial loss of hearing, classified as an occupational disease. The award is challenged on the ground claimant is not disabled as that term is defined in section 37 of the Workmen’s Compensation Law. Also upon the ground that there was no evidence to show that the percentage loss of hearing was permanent. The award should be affirmed (Matter of Slawinski v. Williams é Go., 273 App. Div. 826). Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan and Russell, JJ., concur; Brewster and Poster, JJ., dissent.